



Exhibit 10.68
        
SEPARATION AGREEMENT
This Separation Agreement (this “Separation Agreement”) between TRIMAS
CORPORATION (the “Company”) and Colin E. Hindman (“you” and similar words) sets
forth certain terms of your separation from the Company, including certain
waivers and releases by you required under the Company’s Executive
Severance/Change of Control Policy, effective as of August 13, 2013 (the
“Severance Policy”), in order to receive certain separation payments and
benefits, as set forth in detail below.
By signing this Separation Agreement, you and the Company agree as follows:
1.Status of Employment


You agree that you will no longer serve as Vice President Human Resources,
effective November 3, 2016, but will remain an employee of the Company in an
advisory capacity until your termination of employment with the Company
effective December 31, 2016 (the “Separation Date”). You further agree that your
termination of employment on the Separation Date shall be treated as set forth
in Paragraph 2 of this Separation Agreement. You also agree that, as of the
Separation Date, you will terminate from all other positions you hold (if any)
as an officer, employee or director of the Company and the Company’s
subsidiaries and affiliates, and that you will promptly execute any documents
and take any actions as may be necessary or reasonably requested by the Company
to effectuate or memorialize your termination from all positions with the
Company and its subsidiaries and affiliates.
2.Severance Benefits


In consideration for you (a) signing this Separation Agreement, and (b) signing,
no earlier than the Separation Date and no later than 52 days following the
Separation Date, a general waiver and release of claims, substantially in the
form attached hereto as Exhibit A (the “Release”), and letting the Release
become effective as set forth in the Release, (x) for purposes of the Severance
Policy and this Agreement, your separation from the Company will be deemed a
termination of employment without Cause (as defined in the Severance Policy),
(y) for purposes of any outstanding restricted stock, restricted stock unit, and
performance stock unit awards granted by the Company to you under the TriMas
Corporation 2011 Omnibus Incentive Compensation Plan (the “2011 Equity Plan”),
your separation from the Company will be deemed a Qualifying Termination (as
defined in the applicable award agreements), and (z) you will receive the
payments and benefits as specified on Exhibit B attached hereto, all subject to
applicable tax withholding (the “Severance Benefits”). The Severance Benefits
will be in full satisfaction of any amounts due under the Severance Policy, the
2011 Equity Plan, and other compensation arrangements of the Company.
3.Restrictive Covenants


By signing this Separation Agreement, you reaffirm that you will continue to
abide by the covenants set forth in Section 7 of the Severance Policy, which
expressly survive the termination of your employment without Cause, and you
agree that, solely with respect to you, Section 7(C) of the Severance Policy
will be deemed to read as follows:
“(C)
During the Non-Compete Term, Executive shall not (i) directly or indirectly
employ, hire or solicit, or receive or accept the performance of services by,
any active employee of the Company or any of its subsidiaries who is employed
primarily in connection with the Business, or directly or indirectly induce any
employee of the Company to leave the Company, or assist in any of the foregoing,
or (ii) solicit for business (relating to the Business) any person who is a
customer or former customer of the Company or any of its subsidiaries, unless
such person shall have ceased to have been such a customer for a period of at
least six months as of the time of such solicitation.”





--------------------------------------------------------------------------------





4.Limitations


Nothing in this Separation Agreement or the Severance Policy shall be binding
upon the parties to the extent it is void or unenforceable for any reason,
including, without limitation, as a result of any law regulating competition or
proscribing unlawful business practices; provided, however, that to the extent
that any provision in this Separation Agreement or the Severance Policy could be
modified to render it enforceable under applicable law, it shall be deemed so
modified and enforced to the fullest extent allowed by law.
5.Material Breach


You agree that in the event of any breach of any provision of Section 7 of the
Severance Policy, the Company will be entitled to equitable and/or injunctive
relief and, because the damages for such a breach will be impossible or
impractical to determine and will not therefore provide a full and adequate
remedy, the Company or (as applicable) any and all past, present or future
parents, subsidiaries and affiliates of the Company (the “TriMas Companies”)
will also be entitled to specific performance by you. No amount owing to you
under this Separation Agreement shall be subject to set-off or reduction by
reason of any claims which the Company has or may have against you. You will be
entitled to recover actual damages if the Company breaches this Separation
Agreement, including any unexcused late or non-payment of any amounts owed under
this Separation Agreement, or any unexcused failure to provide any other
benefits specified in this Separation Agreement. Failure by either party to
enforce any term or condition of this Separation Agreement at any time shall not
preclude that party from enforcing that provision, or any other provision, at a
later time.
6.Return of Property


You affirm that you will, no later than the Separation Date, return to the
Company all Company Property, as described more fully below. “Company Property”
includes company-owned motor vehicles, equipment, supplies and documents. Such
documents may include but are not limited to customer lists, financial
statements, cost data, price lists, invoices, forms, passwords, electronic files
and media, mailing lists, contracts, reports, manuals, personnel files,
correspondence, business cards, drawings, employee lists or directories, lists
of vendors, photographs, maps, surveys, and the like, including copies, notes or
compilations made there from, whether such documents are embodied on “hard
copies” or contained on computer disk or any other medium. You further agree
that you will not retain any copies or duplicates of any such Company Property.
7.Future Cooperation


You agree that you shall, without any additional compensation, respond to
reasonable requests for information from the Company regarding matters that may
arise in the Company’s business. You further agree to fully and completely
cooperate with the Company, its advisors and its legal counsel with respect to
any litigation that is pending against the Company and any claim or action that
may be filed against the Company in the future. Such cooperation shall include
making yourself available at reasonable times and places for interviews,
reviewing documents, testifying in a deposition or a legal or administrative
proceeding, and providing advice to the Company in preparing defenses to any
pending or potential future claims against the Company. The Company agrees to
pay/reimburse you for any approved travel expenses reasonably incurred as a
result of your cooperation with the Company, with any such
payments/reimbursements to be made in accordance with the Company's expense
reimbursement policy as in effect from time to time.
8.Non-Disparagement


You agree that you will not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning the Company, the TriMas Companies, or any and all past,
present, or future related persons or entities, including but not limited to the
Company’s and the TriMas Companies’ officers, directors, managers, employees,
shareholders, agents, attorneys, successors and assigns, specifically including
without limitation TriMas Corporation, their business,


-2-

--------------------------------------------------------------------------------





their actions or their officers or directors, to any person or entity,
regardless of the truth or falsity of such statement. This Paragraph does not
apply to truthful testimony compelled by applicable law or legal process.
9.Tax Matters


By signing this Separation Agreement, you acknowledge that you will be solely
responsible for any taxes which may be imposed on you as a result of the
Severance Benefits, all amounts payable to you under this Separation Agreement
will be subject to applicable tax withholding by the Company, and the Company
has not made any representations or guarantees regarding the tax result for you
with respect to any income recognized by you in connection with this Separation
Agreement or the Severance Benefits.
10.Other Acknowledgements


You and the Company also acknowledge and agree that any outstanding restricted
stock, restricted stock unit and performance stock unit awards previously
granted by the Company to you under the 2011 Equity Plan will, subject to the
approval of the Compensation Committee of the Board of Directors of the Company
of this Separation Agreement, be amended by this Separation Agreement to the
extent necessary or desirable to provide for the treatment of such awards as set
forth in Exhibit B attached hereto.
11.Nature of Agreement


By signing this Separation Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this
Separation Agreement you have relied only on the promises written in this
Separation Agreement and not on any other promise made by the Company or TriMas
Companies. This Separation Agreement is not, and will not be considered, an
admission of liability or of a violation of any applicable contract, law, rule,
regulation, or order of any kind. This Separation Agreement contains the entire
agreement between the Company, other TriMas Companies and you regarding your
departure from the Company, except that all post-employment covenants contained
in the Severance Policy remain in full force and effect. The Severance Benefits
are in full satisfaction of any severance benefits under the Severance Policy,
the 2011 Equity Plan, and of any other compensation arrangements between you and
the Company. This Separation Agreement may not be altered, modified, waived or
amended except by a written document signed by a duly authorized representative
of the Company and you. Except as otherwise explicitly provided, this Separation
Agreement will be interpreted and enforced in accordance with the laws of the
state of Michigan, and the parties hereto, including their successors and
assigns, consent to the jurisdiction of the state and federal courts of
Michigan. The headings in this document are for reference only, and shall not in
any way affect the meaning or interpretation of this Separation Agreement.
Nothing in this Separation Agreement shall be binding on the parties to the
extent it is void or unenforceable. The provisions of this Separation Agreement
are severable. If any provision of this Separation Agreement is ruled
unenforceable or invalid, such ruling shall not affect the enforceability or
validity of other provisions of this Separation Agreement.


[SIGNATURE PAGE FOLLOWS]




-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, you and the Company have executed this Separation Agreement
as of the dates set forth below.


COLIN E. HINDMAN
/s/ Colin E. Hindman
     


Date: November 8, 2016


TRIMAS CORPORATION


By:     /s/ Thomas A. Amato
Name: Thomas A. Amato
Title: President and Chief Executive Officer


Date: November 9, 2016












-4-

--------------------------------------------------------------------------------






Exhibit A
Release


This Release is between TriMas Corporation (the “Company”) and Colin E. Hindman
(“you” and similar words), in consideration of the benefits provided to you and
to be received by you from the Company as described in the Separation Agreement
between the Company and you dated November __, 2016 (the “Separation
Agreement”). Capitalized terms used herein without definition have the meanings
ascribed to such terms in the Separation Agreement.
By signing this Release, you and the Company hereby agree as follows:
1.Waiver and Release


In exchange for the Severance Benefits the Company will provide you under the
Separation Agreement, you release and forever discharge the Company, any and all
past, present or future parents, subsidiaries and affiliates (the “TriMas
Companies”), and any and all past, present, or future related persons or
entities, including but not limited to the Company’s and the TriMas Companies’
officers, directors, managers, employees, shareholders, agents, attorneys,
successors and assigns, specifically including without limitation TriMas
Corporation (the “Released Parties”), from any and all actions, claims, demands
and damages, whether actual or potential, known or unknown, and specifically but
not exclusively, which you may have or claim to have against the Released
Parties as of the date you sign this Release including, without limitation, any
and all claims related or in any manner incidental to your employment with the
Company or termination of that employment relationship (“claims”) which you or
your heirs, successors, executors, or other representatives may have. All such
claims are forever barred by this Release regardless of the forum in which such
claims might be brought, including, but not limited to, claims (a) under any
federal, state or local law governing the employment relationship or its
termination (including, but not limited to, Title VII of the Civil Rights Acts
of 1964 and 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act; the Family Medical Leave Act; the Employee
Retirement Income Security Act of 1974; the Rehabilitation Act; the Worker
Adjustment and Retraining Notification Act; any state, local, and other federal
employment laws; and any amendments to any of the foregoing) and/or (b) under
the common law for breach of contract, wrongful discharge, personal injuries
and/or torts. You understand that this is a general waiver and release of all
claims, known or unknown, that you may have against the Released Parties based
on any act, omission, matter, cause or thing that occurred through the date of
your execution of this Release.
This Release does not waive claims (i) for vested rights under employee benefit
plans as applicable on the date you sign this Release, (ii) that may arise after
you sign this Release, (iii) which cannot be released by private agreement or
(iv) to enforce the terms of the Separation Agreement, including the payment of
the compensation and benefits specified in Exhibit B thereto.
2.Other Acknowledgements


You understand that following the Effective Date (as defined in Paragraph 3 of
this Release) this Release will be final and binding. You further understand
that nothing in this Release generally prevents you from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC, NLRB, or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this Release you are
waiving your right to individual relief based on claims asserted in such a
charge or complaint. By executing this Release you represent that, as of the
date you sign this Release, no claims, lawsuits, or charges have been filed by
you or on your behalf against the Released Parties. The Company agrees that this
Release does not extend to, release or modify any rights to indemnification or
advancement of expenses to which you are entitled from the Company or its
insurers under the Company’s certificate of incorporation, by-laws, or other
corporate governing law or instruments.




--------------------------------------------------------------------------------





3.Review of Release


This Release is important. You are advised to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space below where your agreement is indicated. The
payments and benefits specified in the Separation Agreement are contingent on
your signing this Release no earlier than the Separation Date and no later than
52 calendar days following the Separation Date, and not revoking this Release.
You will have 52 calendar days following your Separation Date to consider this
Release. If you choose to sign the Release before the end of that 52-day period,
you certify that you did so voluntarily for your own benefit and waived the
right to consider this Release for the entire 52-day period. After you have
signed this Release, you may revoke your consent to it by delivering written
notice signed by you to Joshua A. Sherbin, Senior Vice President, General
Counsel, Chief Compliance Officer, and Corporate Secretary, TriMas Corporation,
39400 Woodward Avenue, Suite 130, Bloomfield Hills, Michigan 48304, on or before
the seventh calendar day after you sign it. If you do not revoke this Release
within seven calendar days after you sign it, it will be final, binding, and
irrevocable on the eighth day following your execution of this Release (the
“Effective Date”).
4.Entire Agreement


This Release, the Separation Agreement, and the documents referenced therein
contain the entire agreement between you and the Company, and take priority over
any other written or oral understanding or agreement that may have existed in
the past. You acknowledge that no other promises or agreements have been offered
for this Release (other than those described above) and that no other promises
or agreements will be binding unless they are in writing and signed by you and
the Company.




I agree to the terms and conditions set forth in this Release.


COLIN E. HINDMAN




/s/ Colin E. Hindman




Date: _______________________






--------------------------------------------------------------------------------





Exhibit B
Severance and Other Benefits*




1.
Severance benefits under the Severance Policy,† which severance benefits consist
of the following (as further described in, and qualified by reference to, the
Severance Policy):



◦
Payment of an amount equal to the product of (a) one, multiplied by (b) the sum
of (i) $ 298,200 (the value of your annual base salary (as in effect on the
Separation Date)) plus (ii) $149,100 (the value of your target short-term
incentive award for the 2016 calendar year). This amount will be payable in
equal installments in accordance with the Company’s payroll practices as in
effect from time to time, commencing on the 60th day following the Separation
Date and ending on the last payroll date of the Company in the last month of the
12-month period following the Separation Date, provided that the first such
payment shall include all amounts that would have been paid to you in accordance
with the Company’s payroll practices if such payments had begun on the
Separation Date;



◦
Payment of (a) all accrued but unpaid base salary through the Separation Date
and (b) earned but unused vacation through the Separation Date. These amounts
will be payable by the next payroll date following the Separation Date;



◦
Payment of your short-term incentive award for the 2016 calendar year, based on
actual performance results for the full year. This amount will be payable in
accordance with the terms of the Company’s applicable short-term incentive
program;



◦
If you timely elect to continue group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and subject to
the Company’s COBRA policies, the Company will reimburse you for the employer’s
portion of premiums for continued group health coverage under COBRA until the
earliest of (a) the termination of your COBRA period, (b) 12 months after the
Separation Date, or (c) the date you become eligible to receive any medical
benefits under any plan or program of any other employer. In the event that your
COBRA period expires, the Company will pay you a monthly amount equal to the
monthly contribution that the Company would have paid for your coverage under
the applicable group health plan of the Company if you had continued as an
employee of the Company until the earlier of (x) 12 months after the Separation
Date or (y) the date on which you become eligible to receive any medical
benefits under any plan or program of any other employer; and



◦
Executive-level outplacement services through a provider of the Company’s choice
until the earlier of (a) 12 months following the Separation Date or (b) the date
on which you become employed by a subsequent employer.



2.
In lieu of the treatment described in the Severance Policy, treatment of
outstanding equity awards as follows, subject in all cases to the terms and
provisions of the 2011 Equity Plan and the applicable award agreements:



◦
Your unvested equity awards that are outstanding under the 2011 Equity Plan,
other than equity awards that are subject to vesting upon the attainment of
performance goals, shall vest in amount equal to (a) the total number of shares
subject to such award, less (b) the number of shares that had already become
vested as of the Separation Date in respect of such award.















________________________________________
*Except as otherwise expressly provided, all benefits are to be paid or provided
in the manner and at the time specified in the applicable plan or agreement, or
as required under applicable law.
† All benefits will remain subject to Section 8(B) of the Severance Policy.




--------------------------------------------------------------------------------







◦
Notwithstanding the foregoing, any equity awards granted under the 2011 Equity
Plan that are subject to vesting upon the attainment of performance goals shall
become payable in an amount equal to (a)  the total number of shares that would
be earned at the end of the performance period based on actual performance in
accordance with the terms of the governing arrangements under which such
performance-based awards were granted, less (b) the number of shares that had
already become vested as of the Separation Date in respect of such award,
provided that such award will be settled at the time when awards are settled
under the terms of the 2011 Equity Plan and applicable award agreements for
individuals who remain employed through the end of the applicable performance
period.



3.
Accrued vested benefits under any other benefit plans, programs or arrangements
of the Company (including any vested benefits under the Company’s qualified and
nonqualified retirement plans), subject to the terms of such plans, programs or
arrangements.







